Detailed Action

1. This Office Action is submitted in response to the Appeal Brief filed 12-8-2020, wherein claims 1-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
2. A prosecution conference was held on 2-9-2021, regarding the Appeal Brief filed on 7-8-2020, where it was decided that, prosecution is hereby reopened. 
The new grounds of rejection are as follows; 
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Castelluccio USPN 7,560,706 in view of Smetona, USPN 9,550,004, set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Supervisory Patent Examiner (SPE) Robert Kim has approved of reopening prosecution by signing below.
                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Castelluccio USPN 7,560,706 in view of Smetona, USPN 9,550,004.  
Regarding claim 1, Castelluccio discloses an apparatus/system for sanitizing user devices that includes; an enclosure 12 (note Figure 1) comprised of upper and lower (top and bottom) halves with reflective surfaces 30 (note Figure 5); emitters (UV bulbs 26, 28), where upper and lower screens/grids 24 are provided above and below slidable drawer 20 with tray 22 (note Figure 4) that contains the object/implement 1 to be sanitized (note Figure 7). See Col. 3, line 21-67 and Col. 4, line 1-25.
The Castelluccio also discloses at Col. 3, line 21-67 and Col. 4, line 1-50 that, the apparatus includes conventional sources of UV-C light having a wavelength of preferably less 
Castellucio discloses that drawer 20 with tray 22 slides between upper and lower inner screens or grids 24 (note Figure 5), but fails to explicitly teach that the upper and lower inner screens or grids 24 are reflective.
Smetona discloses illuminator 500 (note Figure 13A) that includes UV radiation source 102, a reflective mesh (grid) 510 and reflective cavity 104, in which objects are placed for disinfection, where mesh 510 may include a plurality of voids 520 to allow the diffused ultraviolet radiation to transmit past the mesh 510 into eflective cavity 104. The mesh 510 can also include a material that is highly reflective, such as a highly ultraviolet reflective expanded polytetrafluoroethylene (ePTFE) membrane, in order to improve the overall light intensity distribution and facilitate light scattering and recirculation throughout the reflective cavity 104. that reflect UV light from emitters 202 arranged on perforated plate 104, back into exposure chamber 102, in order to increase the uniformity of the ultraviolet radiation throughout the chamber to thereby provide an effective disinfection of an item even with a relatively low power of UV radiation. See Col. 5, line 51-67; Col. 9, line 53-67 and Col. 10, line 1-12.

It would have been an obvious modification for Castelluccio to use reflecting screens in accordancce with Smetona above, in order to increase the uniformity of the UV light inside the enclosure/housing of Castelluccio, which would help to insure that no surface of the items to be sanitized or sterilized escapes the sanitizing radiation of the ultraviolet light bulbs, thus killing significant amounts of bacteria or viruses that may be on the item or object, thereby sanitizing or sterilizing the item or object. 
 Therefore, it would have been an obvious at the time of the effective filing of the claimed invention that Castelluccio would use reflecting screens in accordance with Smetona to insure that the item or object to be sanitized or sterilized would not escape the sanitizing radiation of the ultraviolet light bulbs, thus killing significant amounts of bacteria or viruses that may be on the item or object, thereby sanitizing or sterilizing the item or object. 
Regarding claims 2-11, the combination of Castelluccio and Smetona also discloses the claimed upper and lower UV emitter locations (members), as described above regarding claim 1, where Smetona discloses the perforations 204 in plate 104 above are equivalent to the claimed ports; and where Castelluccio also discloses an enclosure having a a power cord (a transmission mechanism) at Col. 4, line 1-27, and teaches that the lining of the housing 30 includes recesses (note Figure 7), which are used to focus the UV light onto a specific location inside the device, which one of ordinary skill would recognize as equivalent to ridges and valleys.

 Castelluccio also discloses using a power cord (a transmission mechanism) at Col. 4, line 1-27. 
Smetona discloses using several different sensors or swirches via feedback component 16 to detemine the operating condition of illuminator 100 at Col. 16, line 12-47,  and to determine if an object is located withn the enclosure 18 at Col. 17, line 13
Castellucio further teaches at Col. 5, line 43-48 that, the door (note Figure 9) for the enclosure is connected to a kill switch that, when the door is opened, deactivates the UV bulbs so as to prevent injury from exposure to the UV light, wherein one of ordinary skill would recognize that the kill switch device above is equivalent to the use of a sensor to detect when the door is open.
Regarding claims 12-17, the combination of Castelluccio and Smetona discloses the claimed apparatus used to perform all the steps of these method claims, as described above regarding claims 1-11, where Castellucio teaches using UV light transmissive tray 22 at Col. 3, line 35-56; and discloses at Col. 5, line 43-48, using a door (note Figure 9) for the enclosure, which is connected to a kill switch that, when the door is opened, deactivates the UV bulbs so as to prevent injury from exposure to the UV light, wherein one of ordinary skill would expect the kill switch/door opening device to include sensors to determine if the door is already open or to define when or whether it is safe to automatically open the door if it is closed.
Regarding claims 18 and 19, the combination of Castelluccio and Smetona discloses the claimed apparatus used to perform all the steps of these method claims, as described above regarding claims 1-17, where Smetona discloses at Col. 5, line 51-67 and Col. 6, line 1-3 that, the shape of reflective cavity 104 can be customized based upon the size/dimensions of the electronic gadget being disinfected and the application; for example, the reflective cavity 104 can comprise a polyhedron having any shape, such as a cube, a pyramid, and can have rounded edges/corners, comprise a sphere, and/or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art that Smetona’s customizing reflective cavity 104 according to the application for thew gadget, would include modifying the cavity for applications requiring the user device to be maintained at a particular orientation, as well as the use of a divider within the enclosure.

Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
PJ      February 12, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881